      Case 8:21-cv-01097-SDM-CPT Document 1 Filed 05/06/21 Page 1 of 6 PageID 1




                           UNITED STATES DISTRICT COURT‘
                            MIDDLE DISTRICT OF FLORIDA

                                      Case Number:

     MARCUS BODIE,

           Plaintiff,

     vs.

     TOWNE PARK SERVICES, LLC.,

           Defendant
                                          /

     Complaint for Damages and Injunctive Relief – Jury Trial Demanded

                        Count I - Violation of 42 U.S.C. § 1981

           Plaintiff, Marcus Bodie, sues defendant, Town Park Services LLC, and as

     grounds shows:

                                      Introduction

           1.     This is a race-discrimination action brought by plaintiff, Marcus

     Bodie, an African-American, to whom defendant, Towne Park Services LLC,

     offered a position as a valet parking attendant, which it later withdrew

     because of an alleged delay in Bodie’s submitting to a pre-employment drug

     test. In reality, defendant never scheduled the drug test because the hiring

     manager never intended to hire Bodie. Bodie seeks all the relief available

     under 42 U.S.C. § 1981, damages, punitive damages, injunctive relief,

     attorney’s fees and litigation expenses.




Ka
pa   The Amlong Firm ! 500 Northeast Fourth Street !   Fort Lauderdale, FL 33301   !   954.462.1983
 Case 8:21-cv-01097-SDM-CPT Document 1 Filed 05/06/21 Page 2 of 6 PageID 2




                         Jurisdiction, Parties, Venue

      2.     This court has jurisdiction pursuant 28 U.S.C. §§ 1331 (federal

question).

      3.     Venue is proper in the Middle District of Florida pursuant to 28

U.S.C. § 1391(b) because the claims arose there at 100 Coronado Drive,

Clearwater Beach, Florida 33567 in Pinellas County and the defendant is

subject to personal jurisdiction there.

      4.     At all material times, plaintiff, Marcus Bodie, is and was

protected from racial discrimination in employment by 42 U.S.C. § 1981.

      5.     At all times material, defendant, Towne Park Services LLC

(‘Towne Park”) was a party with whom Bodie was entitled to enjoy

contractual rights, as contemplated by § 1981.

                   Satisfaction of Conditions Precedent

      6.     Plaintiff has performed all conditions precedent to the bringing of

this action. Any not performed would be futile or have been waived.

                             General Allegations

      7.     Bodie, on or about April 4, 2019, read a Zip Recruiter ad on the

internet offering a valet parking attendant position for $12-$14 per hour.

      8.     Bodie filled out an online application and began receiving

responses shortly thereafter.

      9.     One response to Bodie’s application came from Towne Park

where a manager who said his name was Will Wyn set up an interview date

for April 10, 2019 at 10:30 a.m.

                                                                     Page 2 of 6
 Case 8:21-cv-01097-SDM-CPT Document 1 Filed 05/06/21 Page 3 of 6 PageID 3




      10.   The interview was to take place at Wyndham Hotel Resort in

Clearwater, Florida where Towne Park operated a parking concession.

      11.   When Bodie arrived for the interview Will Wyn was not there and

he learned that the interview was to be conducted by another Towne Park

manager, Brian Mendes.

      12.   Mendes at all times material, from the beginning of the interview

April 10 through his notification to Bodie May 1 that all of the open positions

had been filed, was acting within the scope and course of his employment as

a manager with Towne Center.

      13.    Bodie’s interview with Mendes lasted 40 minutes. At the

conclusion, Mendes told Bodie he “liked” Bodie and would do his best to see

that Bodie got the job.

      14.   Mendes also told Bodie that Bodie would be emailed an

appointment for a urine test which Bodie would have to take within 72

hours.

      15.   Mendes asked Bodie to stay in contact with Mendes to confirm

receipt of the urine test appointment email.

      16.   Shortly after the interview Mendes notified Bodie that his

application for a job had been approved for hiring by upper management,

provided he completed the urine test and it came back clean.

      17.   After the job interview date of April 10, 2019 through May 1,

2019 there followed a series of 22 texts between Bodie and Mendes.




                                                                    Page 3 of 6
 Case 8:21-cv-01097-SDM-CPT Document 1 Filed 05/06/21 Page 4 of 6 PageID 4




        18. Bodie’s texts reported that he had not received any emails setting

up an appointment for a urine test.

        19.   Mendes’s texts replied that he would have to “get on” whichever

Towne Park entity had failed to send Bodie an email setting up an

appointment for a urine test after the interview.

        20.   Then on May 1, 2019 Bodie received, with no forewarning, a text

from Mendes that said, “Marcus, unfortunately do [sic] to all the delay we’ve

filled our staffing needs for the current time. My sincerest apologies for all

the running around. Check back with me in a few weeks to see if some

positions have opened up. Have a wonderful day, Marcus.”

        21.   On May 9, 2019 Bodie responded in a text message to Mendes,

“I am upset and sad that I didn’t get hired after you promised me it was a

done deal. What honestly happened because it seems you filled the positions

fast and it did not take them nearly as long to get them drug tests and hired

as it did me.” Mendes never responded to Bodie.

        22.   Bodie’s race was a substantial or motivating factor in the

decision to treat him as Towne Park did and not to hire Bodie.

        23.   The actions of Towne Park as alleged above had the purpose and

effect of denying Bodie the same right to make and enforce contracts as is

enjoyed by white citizens, in violation of Bodie’s rights under 42 U.S.C.§

1981.




                                                                     Page 4 of 6
 Case 8:21-cv-01097-SDM-CPT Document 1 Filed 05/06/21 Page 5 of 6 PageID 5




      24.   The actions of Towne Park in treating Bodie as it did and refusing

to hire him as alleged above were intentionally and purposefully done to

Bodie because of his race.

      25.   As a direct, natural, proximate and foreseeable result of Towne

Park’s actions, Bodie has suffered past and future pecuniary losses,

emotional pain and suffering, inconvenience, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses.

      26.   The actions of Towne Park exhibited oppression, malice, gross

negligence, willful or wanton misconduct, or a reckless disregard for

plaintiff’s civil rights so as to entitle Bodie to an award of punitive damages

against Towne Park to punish it for its conduct and to deter it and others like

it from such conduct in the future.

      27.   Bodie is entitled to recover reasonable attorneys’ fees and

litigation expenses pursuant to 42 U.S.C. § 1988.

      28.   Bodie, having been discriminated against by Towne Park has

suffered irreparable harm for which there is no plain, adequate or complete

remedy at law.

      29.   The discriminatory actions of Towne Park towards Bodie, in

which actions higher management participated, of which actions higher

management was aware and which higher management ratified, were in

such reckless disregard of Bodie’s statutory rights against discrimination as

to entitle him to an award of punitive damages.

      WHEREFORE, plaintiff, Marcus Bodie, prays that this Court will:

                                                                     Page 5 of 6
 Case 8:21-cv-01097-SDM-CPT Document 1 Filed 05/06/21 Page 6 of 6 PageID 6




               a.     Issue a judgment that Towne Park’s behavior towards

Bodie was a violation of his rights under 42 U.S.C. § 1981;

               b.     Enjoin defendant to make plaintiff whole through

instatement or, if that is not feasible as a make-whole remedy, to award

plaintiff front pay;

               c.     Grant plaintiff judgment against defendant, for damages,

including punitive damages;

               d.     Grant plaintiff his reasonable attorneys’ fees and litigation

expenses against defendant; and

       e.      Provide any other relief that is appropriate.

                                 Demand for Jury Trial

       Bodie demands trial by jury on all issues so triable.

                                             Respectfully Submitted,

                                             THE AMLONG FIRM
                                             Attorneys for Plaintiff
                                             500 Northeast Fourth Street
                                             Second Floor
                                             Fort Lauderdale, Florida 33301-1154
                                             (954) 462-1983



                                             KAREN COOLMAN AMLONG
                                             Florida Bar No: 275565
                                             KAmlong@TheAmlongFirm.com
                                             BARBARA GOOLSBY
                                             Florida Bar No: 293581
                                             BGoolsby@TheAmlongFirm.com

\\amlong3\cpshare\CPWin\HISTORY\210325_0001\174F.54




                                                                         Page 6 of 6
